In two related child protective proceedings pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Suffolk County (Budd, J.), dated July 16, 2010, which, after a fact-finding hearing, determined that he neglected the child Kahi G. and derivatively neglected the child Abigail G.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s finding that the father neglected the child Kahi G. by using excessive corporal punishment was supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; see also Matter of Maria Raquel L., 36 AD3d 425 [2007]; Matter of Joshua B., 28 AD3d 759 [2006]; Matter of Joseph O., 28 AD3d 562 [2006]; Matter of Alysha M., 24 AD3d 255 [2005]; Matter of Sheneika V., 20 AD3d 541 [2005]; Matter of Jonathan W., 17 AD3d 374 [2005]; Matter of Johannah QQ., 266 AD2d *1236769 [1999]; Matter of Suffolk County Dept. of Social Servs. v Nicole S., 266 AD2d 556 [1999]). Furthermore, the father’s excessive corporal punishment of Kahi G. demonstrated a fundamental defect in the father’s understanding of his parental duties and, therefore, constituted derivative neglect as to Abigail G. (see Family Ct Act § 1046 [a] [i]; see also Matter of Jasmine A., 18 AD3d 546, 547 [2005]). Skelos, J.E, Dickerson, Hall and Sgroi, JJ., concur.